Citation Nr: 0810097	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to November 19, 1997, 
for a grant of a 10 percent rating for cerebrospinal fluid 
rhinorrhea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1965.  This matter is on appeal from the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  A claim for an increased rating for cerebrospinal fluid 
rhinorrhea was received on November 19, 1997.

2.  The evidence does not show an increase in the veteran's 
cerebrospinal fluid rhinorrhea in the period one year prior 
to date of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to November 19, 
1997, for grant of a 10 percent rating for cerebrospinal 
fluid rhinorrhea have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.124a, Diagnostic Code (DC) 8019 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an increase 
in disability had occurred, "the only cognizable 'increase' 
for this purpose is one to the next disability level" 
provided by law for the particular disability).  

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

Here, service connection was initially established for 
cerebrospinal fluid rhinorrhea in a September 1970 rating 
decision and a 10 percent evaluation was assigned.  
Thereafter, the disability rating was decreased to 0 percent 
effective May 1, 1972.  He did not appeal.  

The veteran filed an increased rating claim in March 1996, 
which was denied in a September 1996 rating decision.  He did 
not appeal the September 1996 rating decision and it became 
final.  This is relevant because absent a motion based on 
clear and unmistakable error, the finality of the September 
1996 rating decision effectively bars an effective date prior 
to that date.

On November 19, 1997, the veteran again filed a claim for an 
increased rating, which was granted to 10 percent in a 
September 2003 rating decision.  An effective date of 
December 2002 was established.  He appealed the effective 
date and, in an April 2004 rating decision, a date of 
November 19, 1997, was assigned.  He appeals.

First, the Board finds that November 19, 1997, is the date of 
the claim.  Specifically, in date-stamped correspondence the 
veteran inquired as to why he had not received a 10 percent 
rating for his claim.  The RO reasonably construed this as a 
claim for benefits and the Board agrees.  Therefore, November 
19, 1997, the current effective date, is the date of the 
claim.  A review of the claims file shows no intent to file a 
claim prior to that date that had not already been 
adjudicated.

In order to assign an effective date prior to November 19, 
1997, it must be factually ascertainable that the veteran's 
disability underwent an increase within the year prior to 
November 19, 1997.  In determining whether or not an increase 
was factually ascertainable within the year prior to November 
19, 1997, the Board will review the entirety of the evidence 
of record.  See id.; Swanson v. West, 12 Vet. App. 442 
(1999).

The evidence of record indicates that the veteran sought 
treatment for hypertension and back and head pain in August 
1997 and was diagnosed with hypertension.  There was no 
mention of cerebrospinal fluid rhinorrhea.  In September 
1997, he sought treatment for an acute headache.  He was 
diagnosed with a migraine and was ordered a neurology 
consult.  

In the consultation report (which is barely legible), a past 
history of in-service meningitis was noted with complaints of 
headache and vertigo.  The physical assessment appears to be 
normal.  Therefore, this evidence does not establish that it 
was factually ascertainable that an increase in the veteran's 
service-connected disability had occurred.

Therefore, the effective date of November 19, 1997, and no 
earlier, is warranted and the claim for an earlier effective 
date must be denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, in this case, resolution depends 
primarily on whether the veteran filed a claim, indicated an 
intent to file a claim, or whether it was factually 
ascertainable that an increase was shown prior to the 
currently-established effective date of November 19, 1997 or 
whether the increase in disability occurred within a year of 
that date.  

The present claim directly addressed the issue of an 
effective date.  Since the claim for an earlier effective 
date is being denied on a direct basis, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot and no further notification is 
needed under the provisions of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

An effective date prior to November 19, 1997, for a grant of 
a 10 percent rating for cerebrospinal fluid rhinorrhea, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


